Citation Nr: 1116688	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's August 2006 claim was granted in the February 2007 rating decision when the RO granted service connection for bilateral hearing loss and tinnitus, evaluating the hearing loss disability as noncompensable or zero percent disabling.  The Veteran disagreed with the disability rating and perfected an appeal.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by moderate sensorineural hearing loss bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss is not adequately compensated because the testing criteria does not take into consideration the Veteran's hearing loss at frequencies above 5 kilohertz.  See December 2007 notice of disagreement (NOD).  He seeks a compensable disability rating.  The Board will address preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The claim at issue arises from the Veteran's disagreement with the VA's initial disability rating for service-connected bilateral hearing loss.   The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

Significantly, the Board notes that the Veteran was notified in an August 2009 letter that in order to substantiate a claim for an increased disability rating, the evidence must show that his service-connected disability had gotten worse.   In addition, the Veteran was informed that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was informed that if a medical examination was required to adjudicate his claim, one would be provided for him.  Finally, the Veteran was informed of how VA determines a disability rating and an effective date, and he was provided with the specific criteria VA uses to determine disability ratings for hearing loss. 

A review of the record shows that VBA has obtained the Veteran's service medical records as well as all pertinent VA and private medical records identified by the Veteran.  The Veteran was also provided medical examinations regarding his claim in December 2006 and August 2009.  The Board finds the VA examinations conducted in connection with this claim to be adequate for ratings purposes.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected hearing loss since the Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  The examinations are predicated on a full reading of the medical records in the Veteran's claims file and based on examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The findings from the examination reports consider all of the pertinent evidence of record including the statements of the appellant.  The audiologist determined the puretone thresholds at each of the requisite frequencies and also the speech discrimination scores as required by 38 C.F.R. § 4.85.  The examiner who conducted the August 2009 VA examination also commented on the effect on occupation and usual daily activities.  

For the reasons stated above, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The record shows that the Veteran elected in his July 2008 substantive appeal to present evidence and testimony at a hearing before a Veterans Law Judge.  The record, however, shows that the Veteran subsequently indicated to both his representative and the RO that he did not want to have a hearing and he did not appear at the time and location for the hearing.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of a diagnostic code

The Veteran's bilateral hearing loss is rated zero percent disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's bilateral hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] (2010).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (bilateral hearing loss).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

Schedular rating

The Veteran seeks entitlement to a higher disability rating for his service-connected bilateral hearing loss, which is currently evaluated as noncompensably disabling.  As indicated above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The pertinent evidence consists of two VA audiological examinations.  The first, conducted in December 2006, revealed the following puretone thresholds:  




HERTZ



     500
1000
2000
3000
4000
RIGHT
15
20
25
30
50
LEFT
20
20
15
25
40

The average decibel loss for the right ear was 31.25 and the average decibel loss for the left ear was 25.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  This results in a noncompensable or zero percent disability rating under Table VII.  The December 2006 examination results do not demonstrate exceptional patterns of hearing impairment requiring consideration under subsection (a) of 38 C.F.R. § 4.86.  

Similarly, the results of the August 2009 hearing examination also do not provide a basis for a compensable disability rating.  Those results showed:




HERTZ



     500
1000
2000
3000
4000
RIGHT
35
30
40
50
60
LEFT
40
30
40
45
55

The average decibel loss for the right ear was 45 and the average decibel loss for the left ear was 42.5.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  This results in a noncompensable or zero percent disability rating under Table VII.  The August 2009 examination results also do not demonstrate exceptional patterns of hearing impairment requiring consideration under subsection (a) of 38 C.F.R. § 4.86.  

There is no competent medical evidence to the contrary.  The Board observes that the Veteran's statements to the effect that he has hearing loss of a higher degree at frequency ranges beyond 5000 Hertz is irrelevant because, as discussed in the law and regulations section above, the Board must adjudicate this claim by mechanically applying the schedular criteria.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Those criteria do not provide for evaluation of hearing loss at frequencies above 4000 Hertz.  Furthermore, while the Veteran is competent to report that he experiences hearing loss, he is not competent to quantify the extent of the hearing loss in terms of decibels.  This is not a simple diagnosis.  

The Veteran has argued that the speech discrimination tests performed during the VA examinations were deficient as they were not a test of "real world conditions."  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  The Veteran has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produced inaccurate, misleading, or clinical unacceptable test results; nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  The Veteran has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  No additional action in this regard is warranted.

In summary, based on the review of the entire record, the Board concludes that the criteria for a compensable disability rating for the Veteran's bilateral hearing loss have not been met.

Fenderson consideration

The Veteran's initial claim of entitlement to service connection for hearing loss was granted, and a noncompensable disability rating was assigned effective August 2, 2006, the date VA received his service-connection claim.  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record has been reviewed and, as discussed above, reveals that the Veteran's service-connected hearing loss has not changed appreciably since he filed his claim.  There is no medical findings and no other evidence which would allow for the assignment of an increased disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court held in Thun v. Peake, 22 Vet. App, 111 (2008), that the Board must apply a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected bilateral hearing disability.  The medical evidence fails to demonstrate that the symptomatology of the hearing loss is of such an extent that application of the ratings schedule would not be appropriate.  The examiner who conducted the most recent VA examination opined that the effect of the hearing loss on the Veteran's usual occupation was difficulty understanding conversational speech, especially in the presence of background noise.  The Veteran has not submitted any statement indicating that his hearing loss was productive of any industrial incapacity.  Accordingly, the Board has found that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate that the Veteran has any hospitalizations for his hearing loss and it does not appear that his hearing loss prevents him from employment.  He has not alleged such a fact pattern.  


ORDER

The appeal is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


